Citation Nr: 1727737	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-22 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1991 to January 1999.  The Veteran died in March 2010 and the appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.  Jurisdiction of this case has subsequently been transferred to the RO in Montogomery, Alabama. 

In connection with this appeal, the Veteran and his spouse testified at a hearing before a Veterans Law Judge at the RO in December 2008.  A transcript of that hearing has been associated with the claims file and has been considered in support of the Veteran's claim.

This matter was previously before the Board in February 2009 and November 2012, at which time the Board remanded for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

A cervical spine disability is not etiologically related to the Veteran's active service, and cervical spine arthritis was not shown to be present to a compensable degree within one year of separation from active service.

CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by active service, and the incurrence or aggravation of cervical spine arthritis during active may not be presumed.  38 U.S.C. §§1101, 1112, 1131 (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has a cervical spine disability as a result of active service.  Specifically, the Veteran reported that in 1994, while in training that he injured his neck after falling off an armored vehicle.

The evidence of record includes a report of a June 2000 magnetic resonance imaging scan (MRI) of the cervical spine, roughly six years following the reported injury, which showed a mild disc bulge at the C5-C6 vertebrae.  The MRI showed mild degenerative changes.  No other abnormalities were noted.

The Board notes that the Veteran has also sought treatment through the Birmingham VA Medical Center.  At a visit in August 2004, the Veteran reported the onset of intermittent right hand numbness within the last year, and intermittent neck pain beginning in roughly 1996, approximately two years following the reported fall.  Most notably, he stated that he could not recall any specific trauma to his neck.  The treatment provider reviewed the findings of the April 2004 MRI and confirmed the above findings.  The examiner noted that post-service employment including driving a concrete truck and working with heavy machinery, which required a lot of lifting.

In a February 2005 statement, the Veteran relayed the details of the incident in which he injured his neck.  He stated that while at the National Training Center in California, he fell from a tracked vehicle that he had been working on, and landed on his back.  He stated he did not specifically seek medical attention or treatment for any residuals of the fall until approximately six years later, while at a medical visit for an unrelated issue. 

At a hearing in December 2008, the Veteran reported the fall from the tank.  The Veteran reported being taken to sickbay, where he was monitored over the course of roughly six hours and obtained a routine exam, which was normal.  He reported additional visits to sickbay over the next few years with occasional complaints of neck pain.  However, the Veteran's service medical records are silent for any reported visits, complaints, or treatment for injuries sustained around the time of the reported incident, or for any subsequent reports of pain or other complaints related to a neck injury thereafter. 

At a May 2009 VA examination, the Veteran reported a fall from an armored vehicle and injury to his neck.  He elaborated  that he developed frequent headaches and subsequent numbness in the arms and hands several years later.  The examiner reviewed the radiological studies subsequent to the Veteran's cervical fusion surgery.  No abnormalities were noted.  The examiner opined it was less likely than not that any neck disorder was related to any injury in service.  The examiner noted the absence of any reference in the Veteran's service medical records to any fall from an armored vehicle during the time of the claimed incident, and the lack of evidence of any subsequent complaints of neck pain while on active duty.

The Board notes that the Veteran is generally competent to report when he first experienced symptoms of cervical spine pain.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, consistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because the Veteran is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

Here, the Board finds that the Veteran's statements concerning the claimed incident in service are not credible.  Specifically, his statements are inconsistent with the other evidence of record.  In particular, while the Veteran reported an injury to the cervical spine while on active duty, there is no evidence of record that the problem was serious or that the injury did not fully resolve without residuals.  The Veteran himself reported that he was examined and monitored in the sickbay for several hours immediately following the fall, and that the exam was normal, with no reported residuals.  In addition, the Veteran has stated that he made several subsequent complaints regarding neck pain, while on active duty, which is not supported in the evidence of record.  The Board notes that while the Veteran had reported that he first experienced cervical spine pain subsequent to the claimed injury, there is no indication from the record that following the visit to sickbay, that the Veteran sought treatment for the injury until approximately six years later.  When later seeking treatment for neck problems, the Veteran stated that he did not recall any trauma to the neck.

Again, while the Veteran was competent to report symptoms of neck pain, neither the Veteran nor appellant are competent to link any cervical spine disability to active service.  Opinions of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran was not competent to provide an etiological opinion in this case.

Additionally, the Veteran was not diagnosed with cervical spine arthritis within one year of separation from active service.  Therefore presumptive service connection is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990). 


ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


